ORDER

PER CURIAM.
Lee Siggers (“Defendant”) appeals from the trial court’s judgment entered in the Circuit Court of the City of St. Louis upon his conviction of one count of forcible rape, two counts of forcible sodomy and one count of kidnapping. In his appeal, Defendant contends that the trial court erred in overruling his Motion for Judgment of Acquittal because the evidence was insufficient to prove beyond a reasonable doubt that Defendant was guilty of kidnapping.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum *585for the use of the parties only setting forth the reasons for our decision.
We affirm pursuant to Rule 30.25(b).